Citation Nr: 9913745	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  94-37 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include heart disease.

2.  Entitlement to service connection for a low back 
disorder.

3. Entitlement to service connection for a left knee 
disorder.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from June 1957 to June 1961 
and from July 1961 to September 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  A March 1993 rating decision denied the 
veteran's claims of entitlement to service connection for 
left knee and low back disorders, hypertension with heart 
disease, and post-traumatic stress disorder (PTSD).  The 
veteran disagreed with the determinations and a timely 
substantive appeal was filed.  Service connection for PTSD 
was granted in a September 1998 rating decision.  


FINDINGS OF FACT

1.  Competent medical evidence of hypertension and heart 
disease is not shown during service or to a compensable 
degree within one year after service; there is no competent 
medical evidence linking hypertension and heart disease to 
service.  

2.  Competent medical evidence etiologically linking a 
chronic low back disorder to service is not shown.  

3.  Left knee pathology shown during service, diagnosed as 
internal knee derangement, is linked to the current left knee 
disability.  


CONCLUSIONS OF LAW

1.  The claims of service connection for hypertension, to 
include heart disease, and a low back disorder and are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).

2.  Residuals of a left knee injury were incurred during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claims of service 
connection for a low back disorder and hypertension to 
include heart disease, are well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A well-grounded claim is a plausible claim and is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. 81.  An allegation alone is not 
sufficient, the appellant must submit evidence in support of 
his or her claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible.  
"38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of disease or injury 
in service (lay or medical evidence); and of a nexus between 
the inservice disease or injury and the current disability (a 
medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestation sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1998).  

In the cases of hypertension and cardiovascular disease, and 
arthritis, service connection may be presumed if the diseases 
are manifested to a compensable degree within one year of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Hypertension to include Heart Disease

The veteran's entire service medical records show several 
elevated blood pressure readings that ranged from 150-154/92-
108.  An undated reenlistment examination report revealed a 
blood pressure reading of 150/108.  A blood pressure check 
was recommended.  During a period of hospitalization from 
March through May 1974 the veteran's initial blood pressure 
reading was 154/108.  A repeat blood pressure check one week 
later was 138/76.  Near the end of the veteran's period of 
service, in August 1976, the veteran's blood pressure was 
130/80.  A chest X-ray revealed that the heart was at the 
upper limits of normal in size. 

A November 1989 private orthopedic evaluation report reveals 
that the veteran used low blood pressure medication and 
nitroglycerin pills, and that he wore a "nitropatch" due to 
a collapsed artery that had been discovered five years 
previously.  Private medical records dated in early 1990 
reveal normal blood pressure readings.  It was reported that 
the veteran's medications included Cardizem.  From April 1990 
through November 1991 blood pressure readings were from 
140/90-100.  

A VA general medical examination was performed in February 
1992.  The veteran reported that he had had hypertension for 
many years.  It was stated that he had had a coronary 
angiogram five years previously that reportedly had revealed 
some "blockage."  He stated that he occasionally had angina.  
It was remarked that the veteran's hypertension was well 
controlled with medication.  The diagnosis was coronary 
artery disease with recurrent angina pectoris and 
hypertension.  

Subsequent VA and private medical records report ongoing 
treatment for coronary artery disease and hypertension.  

A personal hearing was held at the RO before the undersigned 
Board member in February 1999.  The veteran testified that he 
first noticed that he had high blood pressure somewhere 
between 1963 and 1965 when he returned from Vietnam.  He 
stated that during service he was not prescribed medication 
for hypertension.  He averred that during service he was told 
to lose weight and regulate his diet to treat his 
hypertension.  The veteran testified that during service he 
was placed on a sodium diet.  He reported that during the 
first year after his period of service he did not receive 
treatment for high blood pressure.  He testified that he had 
had four heart attacks.  The veteran stated that he was first 
placed on hypertension medication in 1982 or 1983 when he had 
his first heart attack.  He testified that while he was on 
active duty he was not aware of any heart problems.  

The veteran asserts that his current hypertension and heart 
disease had their onset during his period of active service.  
The service medical data shows several elevated blood 
pressure readings.  While several elevated readings were 
shown, at no time during service do the medical records 
reveal any findings or complaints specifically referable to 
hypertension or heart disease.  The first post service 
medical evidence of a cardiovascular disorder is in late 
1980's, approximately thirteen years after service. 

The veteran has asserted through testimony and lay evidence 
that he had hypertension while he was in service.  It is 
important to note that where the determinate issue involves a 
question of causation or medical diagnosis, competent medical 
evidence to the effect that the claim was plausible or 
possible is required to establish a well-grounded claim.  Lay 
assertions of medical causation cannot constitute evidence 
sufficient to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Any lay assertions or testimony of the veteran regarding the 
etiology of his hypertension and heart disease is not 
considered competent evidence.  Further, there is no medical 
evidence to support the assertion that his current 
hypertension and heart disease are etiologically related to 
elevated blood pressure readings during service.  

Accordingly, in the absence of competent medical evidence 
linking the few elevated blood pressure readings during 
service to the hypertension and cardiac abnormalities 
diagnosed years after service, the veteran's claim of service 
connection is not well grounded.  

Low Back Disorder

Service medical records show that the veteran received 
treatment for low back complaints on several occasions.  In 
June 1959, a medical entry reported that he received 
treatment for a strained back that was sustained while 
playing ball.  Physical findings showed some muscle spasms.  
In January 1965 the veteran complained of low back pain.  His 
back was injected with medication.  Lumbosacral strain was 
diagnosed in May 1965.  Service medical records in 1973 
report the veteran received treatment for back pain.  Mid-
thoracic scoliosis was also reported.  In March 1976, the 
veteran received treatment for a two-year history of low back 
pain.  Physical findings revealed tenderness in the 
sacroiliac joints and some paraspinal muscle spasm.  The 
diagnostic impression was low back strain.  A service 
physical examination report dated in August 1976 was negative 
for any complaints or findings referable to the low back.

Received in January 1992 was a private clinical record, dated 
in May 1989, that revealed the veteran had received treatment 
for chronic low back pain.  It was reported that the veteran 
complained of a long history of low back pain that was 
related to his period of service in Vietnam.  It was 
indicated that the pain in his low back had increased 
recently while performing some lifting.  Physical findings 
showed a reversal of the normal lumbar lordosis.  There was 
decreased range of motion of the back.  X-rays of the 
lumbosacral spine revealed disc space narrowing at L3/4, L4/5 
and S1.  The diagnostic impression was chronic low back pain 
due to degenerative disc disease with possible nerve root 
compression syndrome, left.  Private medical records dated 
from February through April 1990 reveal that the veteran had 
sustained a work-related injury in June 1989.  The veteran 
was admitted to the hospital for surgical decompression.  In 
April 1990 a total laminectomy of L4 with decompression at 
L3-4 foramen bilaterally and L4-5 foramen bilaterally was 
performed.  Subsequent VA and private medical records 
reported ongoing treatment for continued low back symptoms, 
including pain.  

In a December 1993 VA medical examination, the veteran 
reported a history of back pain since 1963 while in the 
military.  He reported increasing back pain subsequent to his 
discharge from service.  He had injured his back subsequent 
to service while moving some bookcases.  The veteran stated 
that he had had persistent back pain subsequent to back 
surgery.  The diagnostic impression revealed severe, 
degenerative disc disease of the lumbar spine with severe 
left scoliosis, status post laminectomy L4 to sacrum.  In a 
June 1996 private medical examination the diagnoses included 
degenerative arthritis.  

A personal hearing was held at the RO in February 1999.  The 
veteran testified that he first injured his back in 1963 when 
he jumped from a plane.  He stated that he was placed on 
light duty subsequent to the injury.  The veteran testified 
that during service he received treatment for back problems 
two or three times.  He stated that he received treatment for 
back problems within the first year that he was discharged 
from service.  

The veteran has maintained that his current back disorder is 
the same back disorder for which he received medical 
treatment during his period of active service.  The record 
confirms treatment for low back symptoms during service.  At 
discharge from service, no low back pathology was reported.  
The medical record, moreover, is negative for any low back 
complaints or findings until 1989, approximately thirteen 
years after service.  In 1989 the record shows that the 
veteran apparently sustained a work related intervening low 
back injury.  Possible arthritis of the low back has been 
suggested, although it is first shown many years after 
service.  

It is noteworthy that the post-service medical data includes 
several medical reports indicating that the veteran had a 
history of back problems during service.  It is important to 
note though that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence".  LeShore v. Brown, 8 Vet. App. 
406 (1995).  Also in this case there is entirely no medical 
evidence that etiologically links the veteran's current low 
back symptoms to his period of active service.  In essence, 
there is no medical evidence that shows the veteran's current 
back disorder is the same as that reported during service.  
The veteran's testimony and lay statements regarding the 
medical causation of his current low back disorder are not 
considered competent.  In this regard, the Board must 
conclude that the veteran's claim of entitlement to service 
connection for a low back disorder is not well grounded.

Left Knee Disorder

The Board finds that the veteran's claim of service 
connection for a left knee disorder is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The Board finds that 
the veteran has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  38 U.S.C.A. § 5107(a).  



Factual Background

The veteran's service medical records show that in 
October 1961 he received treatment for complaints of left 
knee pain and tenderness.  A history of an injury to the left 
knee two years previously while playing football was 
reported.  Reportedly he had had occasional knee instability 
since that time.  Prior to the clinical admission he stated 
that he was lifting 100-pound sacks of potatoes and his knee 
suddenly gave way with an acute onset of pain along the 
medial margin of the knee.  It was reported that the 
tentative diagnosis was internal derangement of the left 
knee, possibly torn medial meniscus.  He was placed in knee 
traction.  During the course of his treatment the veteran was 
reportedly able to complete full extension of the knee.  
There was minimal tenderness along the medial joint line.  He 
was engaged in physical therapy.  It was reported that the 
veteran became completely asymptomatic within the next week.  
The final diagnosis was internal derangement, left knee, with 
probable tear of medial meniscus.  A February 1970 report of 
medical history revealed that the veteran had a history of 
internal derangement of the knee.  In an August 1976 report 
of medical history no left knee pathology was reported.

At a VA medical examination in February 1992, the veteran's 
history of a left knee injury incurred during service in 1961 
was reported.  The physical findings revealed crepitation in 
both knees.  The diagnosis was status-post left knee injury 
with recurrent arthralgia.  

A VA medical examination was also performed in December 1993.  
The veteran reported a history of left knee trouble due to 
service injuries.  Physical findings revealed tenderness 
along the medial joint line.  There was no laxity of the left 
knee.  The examiner stated that there was some slight pain on 
McMurray's test that was hard to evaluate because flexion of 
the knee and hips caused severe back spasms.  An X-ray of the 
knee was normal.  The diagnostic impression was possible 
internal derangement of the left knee and possible medial 
meniscal tear.

A personal hearing was held at the RO before a traveling 
member of the Board in February 1999.  The veteran testified 
that he first injured his left knee in the 1960's during 
military training in Camp Pendleton, California.  He reported 
receiving treatment for the knee injury during service.  The 
veteran reported that he continued to have knee problems 
subsequent to service.  He reported that he received 
treatment for his left knee problems within one year after 
service.  He stated that in 1978 he lost a job working in 
construction due to knee symptoms.  The veteran testified 
that he had left knee pain most of the day.  He also 
testified that he had swelling in his left knee.  The veteran 
stated that during service his knee symptoms included 
locking.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

With chronic disease shown as such in service those 
permitting a finding of service connection subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

The veteran essentially contends that his current left knee 
disorder is the same disability that he received treatment 
for during service.  The veteran's service medical records 
confirm that he sustained an injury to the left knee for 
which medical treatment was provided.  He was hospitalized 
for the left knee injury and placed in traction.  The 
hospital treatment apparently was effective in that the left 
knee subsequently became asymptomatic.  The Board recognizes 
that there is a dearth of interim post-service clinical data 
concerning the left knee.  Be that as it may, there remains a 
consistent vein of diagnostic assessment both during and 
after service.  The service clinical data reveals essentially 
the same diagnosis that was offered in a 1993 VA medical 
examination specifically, internal derangement of the left 
knee.  Despite the lack of interim medical evidence the 
consistent diagnoses of internal derangement is quite 
persuasive.  Complaints and physical findings concerning the 
veteran's left knee pathology are essentially the same.  
Further, there is no evidence of any intervening left knee 
injury in this case.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990) the Court 
stated that a claimant need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  The Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence. Under the benefit of the doubt 
doctrine established by Congress, when the evidence is in 
relative equipoise, the law dictates that the claimant 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  38 
U.S.C.A. § 5107(b).  

In any event, considering the doctrine of reasonable doubt 
pursuant to 38 U.S.C.A. § 5107(b), the Board concludes that 
at least it is as likely as not that the veteran's current 
left knee disorder diagnosed as internal derangement is the 
same left knee problem reported during service. 

ORDER

The claim of service connection for hypertension, including 
heart disease is denied.  

The claim of service connection for a low back disorder is 
denied.

Entitlement to service connection for residuals of a left 
knee injury is granted.




		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals


 

